   Case 20-02027       Doc 1    Filed 04/03/20 Entered 04/03/20 12:28:57           Desc Main
                                  Document     Page 1 of 11




TELOS VG, PLLC                                             FABIAN VANCOTT
John H. Bogart (8305)                                      David P. Billings (11510)
500 Westover Dr., #12745                                   215 S. State Street, # 1200
Sanford, NC 27330                                          Salt Lake City, UT 84111
+39 366 813 8218                                           801 531-8900
jbogart@telosvg.com                                        dbillings@fabianvancott.com

  Attorneys for Ross and Wagner                               Attorneys for Bogart and Telos VG



                       UNITED STATES BANKRUPTCY COURT
                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


In re:                                                  JOINT COMPLAINT FOR NON-
                                                            DISCHARGEABILITY
Douglas Raymond Short,
                                                       Bankruptcy Case No. 19-29471 KRA
                   Debtor                                         (Chapter 7)
_______________________________
                                                        Adversary Proceeding No. 20-____
Telos Ventures Group, PLLC, John H. Bogart,
Yan Ross, and Randi Wagner,                               Honorable Kevin R. Anderson
                Plaintiffs
         v.
Douglas Raymond Short,
                Defendant



         Plaintiffs Telos VG, PLLC, John H. Bogart, Yan Ross, and Randi Wagner hereby

complain against Douglas Raymond Short (“Doug Short”), and for causes of action allege as

follows:

                         PARTIES, JURISDICTION, AND VENUE

         1.    Telos Ventures Group, PLLC d/b/a Telos VG, PLLC is a Utah professional

limited liability company, with its principal place of business in Salt Lake County, Utah. Mr.

Bogart is its sole member.


                                                                                                 1
  Case 20-02027       Doc 1     Filed 04/03/20 Entered 04/03/20 12:28:57           Desc Main
                                  Document     Page 2 of 11



        2.     John H. Bogart is the member of Telos VG and is a resident of Salt Lake County,

Utah and the Province of Arezzo, Italy.

        3.     Yan Ross is a resident of Arizona.

        4.     Randi Wagner is a resident of Arizona.

        5.     Doug Short is a resident of Salt Lake County, Utah.

        6.     This Court is vested with jurisdiction under 28 U.S.C. § 1334. This matter is a

core proceeding within the meaning of 28 U.S.C. § 127(b)(2).

        7.     Venue is proper pursuant to 28 U.S.C. § 1409(a). This proceeding is filed in

connection with In re Douglas Raymond Short, case no. 19-29471 KRA, a Chapter 7 bankruptcy

case pending in this Court.

                                 GENERAL ALLEGATIONS

        8.     Yan Ross and Randi Wagner (collectively, “Ross”) are Plaintiffs in the case Ross,

et al. v. Global Fraud Solutions, Inc., case no. 070915820, Third District Court, Utah. Ross and

Wagner were also defendants in Short v. Bogart, et al., case no. 190401332, Fourth District,

Utah.

        9.     John H. Bogart is counsel for Ross in the Ross v. GFS case. Mr. Bogart was also

a defendant in the Short v. Bogart, et al. The other defendants in Short v. Bogart were Telos

Ventures Group, PLLC, Judge Keith Kelly of the Third District Court, Yan Ross, Randi Wagner,

and the Third District Court. Mr. Bogart is co-counsel for Telos VG in Short v. Bogart.

        10.    Doug Short represented Michael Barnett, intervener in the Ross v. GFS case.

Doug Short was the appellant in Ross v. Short, 2018 UT App 178, 436 P.3d 318, and counsel for

appellant in Ross v Barnett, 2018 UT App 179, 436 P.3d 306. He also represented himself in the

three 2019 appeals in Ross v. GFS. Doug Short was the plaintiff in Short v. Bogart.


                                                                                                 2
  Case 20-02027        Doc 1    Filed 04/03/20 Entered 04/03/20 12:28:57            Desc Main
                                  Document     Page 3 of 11



       11.     Doug Short first appeared as counsel for Intervener Michael Barnett in Ross v.

GFS in January 2009. From the outset of his appearance, Doug Short sought to obstruct, disrupt,

and delay litigation of the case. Sanctions have been imposed on Doug Short multiple times in

Ross v. Short by multiple judges, under Rule of Civil Procedure 11, under the inherent powers of

the court, under Rule of Appellate Procedure 33, and under Rule of Civil Procedure 83.

       12.     In Ross v. GFS, the District Court first imposed sanctions on Doug Short on

February 10, 2012. In a 43-page Memorandum Decision and Order, Judge Toomey (now Judge

Appleby) found that Doug Short repeatedly violated Rule 11. Exhibit 1 (Order of 2/10/2012).

As detailed in the February 10 Order, Doug Short repeatedly violated Rule 11 by continuing to

assert factual and legal claims without basis and which had been decided by the District Court,

that the filings were made for improper purposes, including to obstruct and delay the litigation.

The District Court ordered Doug Short to take an ethics course and to pay the District Court

$9,700 in sanctions. The monetary sanctions remain unpaid.

       13.     Doug Short did not alter his conduct despite the February 10, 2012 Order. He

continued to file papers replete with arguments previously considered and rejected by the court

and with factual assertions contrary to the record. He continued his strategy of obstructing

resolution of the case through numerous frivolous papers, including frivolous motions and

opposition papers filed for improper purposes, seeking delays in hearings and extensions of

deadlines without good cause, and, when all else failed, by simply not showing up for hearings.

       14.     The District Court issued an Order to Show Cause re contempt on June 25, 2014.

The hearing on the Order to Show Cause was set for August 20, 2014. Although neither Doug

Short nor his client appeared for the August 20, 2014, hearing, Doug Short filed multiple lengthy

papers the night before the hearing and in the early hours of the morning of the hearing, August


                                                                                                    3
  Case 20-02027       Doc 1    Filed 04/03/20 Entered 04/03/20 12:28:57           Desc Main
                                 Document     Page 4 of 11



20, 2014. All of Short’s motions were denied, and Short and his client, Michael Barnett, were

held in contempt. Exhibit 2 (Order of 12/17/2014).

       15.    In September, October, and November 2014, Ross filed Motions for Sanctions

under both the inherent powers of the court and under Rule 11.

       16.    The District Court held a hearing on the motions on December 16, 2014, at which

Short appeared and argued. After consideration of the papers and oral argument, the District

Court granted the Motions for Sanctions. Exhibit 3 (12/30/2014 Order).

       17.    On February 9, 2015, the District Court awarded monetary sanctions to Ross in

the amount of $27, 981.07. The monetary sanctions were later reduced to a Judgment on July 2,

2015. Exhibit 4 (Judgment 7/2/2015).

       18.    Doug Short has filed at least 10 appeals in Ross v GFS, all unsuccessful. They are

Utah appellate cases nos. 20120755, 20130862, 20140175, 20150180, 20150296, 20151055,

20160658, 20151055, 20160652, 20190580, 20190638, and 20190757.

       19.    December 11, 2015, Doug Short filed an appeal in his own name and interest,

Utah appellate case number 20151055. This appeal resulted in the opinion Ross v. Short, 2018

UT App 178, 436 P.3d 318, affirming the July 2, 2015 Judgment. Exhibit 5.

       20.    Following the July 2, 2015 Judgment, Barnett filed appeal, case number

20160180. This appeal resulted in the opinion Ross v. Barnett, 2018 UT App 179, 436 P.3d 306.

Exhibit 6.

       21.    The Court of Appeals handed down its opinions in both of the appeals on

September 20, 2018. In each opinion, the Court of Appeals affirmed the District Court’s orders

and judgments, including the findings of contempt and for sanctions, and in each opinion the

Court of Appeals granted Ross’s request for sanctions against Short under Utah Rule of


                                                                                                 4
  Case 20-02027         Doc 1   Filed 04/03/20 Entered 04/03/20 12:28:57              Desc Main
                                  Document     Page 5 of 11



Appellate Procedure 33. In both opinions the Court of Appeals held that Short had filed and

pursued frivolous appeals and had done so for improper purposes, including purposes of delay

and harassment of Ross, and held Short personally liable for Rule 33 sanctions. See Exhibit 5,

¶¶ 28-30 and Exhibit 6, ¶¶ 42-44.

       22.     The Utah Supreme Court denied certiorari and Ross v. GFS was remanded to the

District Court on March 4, 2019, for the purpose of calculating the Rule 33 sanctions.

       23.     On remand, Douglas Short pursued a campaign to obstruct determination of

sanctions. Between March 4, 2019 and July 1, 2019, Short filed numerous frivolous motions and

objections with the purposes of obstruction and delay.

       24.     For example, in this period, Short sought to re-litigate the issue of jurisdiction of

the District Court on at least 10 occasions, the validity of the July 2015 Judgment on at least 6

occasions, and the authority of the District Court to determine costs and fees on at least 9

occasions. In all, Doug Short filed approximately 34 motions, requests, and objections between

March 4 and July 1, 2019.

       25.     On April 29, 2019, Ross filed a Motion to Find Douglas Short a Vexatious

Litigant. The District Court granted the Vexatious Litigant Motion on July 12, 2019. Exhibit 7

(Order of 7/12/2019).

       26.     On information and belief, Doug Short is the only attorney in Utah declared a

vexatious litigant.

       27.     The District Court also awarded Ross monetary sanctions of $39,535 as part of

granting the Vexatious Litigant Motion. Exhibit 8 (Order of 11/27/2019).

       28.     The District Court ultimately awarded Ross monetary sanctions under Rule 33 in

the amount of $28,657.84, as follows:


                                                                                                       5
    Case 20-02027      Doc 1    Filed 04/03/20 Entered 04/03/20 12:28:57            Desc Main
                                  Document     Page 6 of 11



               a.     For Ross v. Short: $14,770 in fees and $260.80 in costs, plus interest at

       4.75%. Exhibit 9 (Order of 4/29/2019)

               b.     For Ross v. Barnett: $13,492.50 in fees and $134.54 in costs, plus interest

       at 4.75%. Exhibit 10 (Judgment of 5/22/2019)

       29.     Short filed three appeals in Ross v. GFS in July, August, and September 2019:

Utah appellate case nos. 20190580, 20190638, and 20190757. On September 26, 2019, the

Court of Appeals dismissed all three on summary disposition and awarded Ross sanctions under

Rule of Appellate Procedure 33 for filing and pursuing a frivolous appeal for improper purposes.

Exhibit 11 (Order of 9/26/2019).

       30.     On November 15, 2019, pursuant to the Rule 33 sanctions finding by the Court of

Appeals, Ross requested sanctions of $14,440. Exhibit 12. No objection to the request for fees

was timely filed. Before the District Court ruled on the request, Short filed for bankruptcy.1

       31.     In December 2019, Short began attempts to circumvent Ross’ counsel and

communicate directly with Ross. Short refused to stop the attempts to communicate directly

with Ross even after a demand to do so was made.

       32.     During a hearing on December 19, 2019, the District Court entered a protective

order barring Short from contacting Ross except through their counsel.

       33.     Ross’ monetary sanctions against Short total $110,296.19 (as of March 11, 2020),

including the pending Rule 33 sanctions request.

       34.     Short engaged in a multi-year pattern of egregious misconduct. He has made

numerous frivolous filings for purposes of obstructing and delaying litigation and defied court

orders. He has attempted to thwart the legitimate claims of Ross by imposing unreasonable

1
 Short filed a bankruptcy petition on December 29, 2019 and then another on December 31,
2019 after failing to compete the required credit counseling pre-petition.

                                                                                                    6
  Case 20-02027        Doc 1     Filed 04/03/20 Entered 04/03/20 12:28:57             Desc Main
                                   Document     Page 7 of 11



litigation burdens, to exhaust them through patently wrongful tactics.

       35.     Short’s abusive conduct in Ross v. GFS has also resulted in an attorney discipline

case against Short: OPC v. Short, case no. 160400350 (Fourth District) (pending).

       36.     The bankruptcy filing is part of that pattern of misconduct, as is the effort to

transfer and/or hide assets in an attempt to evade liability for the sanctions imposed on him.

       37.     The morning of July 1, 2019, the date of the evidentiary hearing on Ross’s

Vexatious Litigant Motion, Short filed a complaint naming as defendants Yan Ross, Randi

Wagner, John H. Bogart, Telos Ventures Group, PLLC, Judge Keith Kelly, and the Third District

Court (Short v. Bogart). Exhibit 13.

       38.     Short asserted against all defendants causes of action for fraud on the court,

defamation, contempt, defamation for reporting misconduct to the Utah State Bar’s Office of

Professional Conduct (“OPC”), a request for a judicial declaration that the July 2015 Judgment is

void, declaratory judgment that the Court of Appeals was wrong in its decisions and wrong in

imposing sanctions under Rule 33, declaratory judgment that Judge Kelly had engaged in

misconduct, and declaratory judgment that grant of the Motion to Enforce to Enforcement

Judgment Against Surety was wrongful.

       39.     Short caused the complaint in Short v. Bogart to be served at the July 1

evidentiary hearing on the whether he was a vexatious litigant.

       40.     The causes of actions and allegations of the complaint in Short v Bogart are based

on or arise out of events in Ross v. GFS, and effectively sought to re-litigate that case yet again

and reverse the various decisions of the District Court and the Court of Appeals. Exhibit 13.

       41.     After Mr. Bogart and Telos VG moved to dismiss the complaint for failing to

state a claim, Short filed an amended complaint that added allegations and causes of action


                                                                                                      7
  Case 20-02027        Doc 1    Filed 04/03/20 Entered 04/03/20 12:28:57             Desc Main
                                  Document     Page 8 of 11



without attempting to cure the defects of the complaint. Exhibit 14.

       42.     The Amended Complaint increased the number of paragraphs from 173 to 235,

and the number of causes of action from eight to fifteen. All of the allegations and causes of

actions were still based on or arose from the Ross v. GFS litigation. Mr. Bogart and Telos VG

then moved to dismiss the Amended Complaint.

       43.     Short served a Rule 11 Motion on Mr. Bogart and Telos VG and their counsel

alleging that the Motions to Dismiss were frivolous and filed in bad faith. Exhibit 15.

       44.     After reading the Complaint and the Amended Complaint, Judge Brady of the

Fourth District Court struck both the Complaint and Amended Complaint on September 3, 2019.

Exhibit 16.

       45.     According to Judge Brady, both the Complaint and the Amended Complaint were

“riddled with redundancies, immaterial facts and conclusions, and scandalous matter. The Court

exercises its authority to address disrespectful or abusive pleadings by striking both the

complaint and the amended complaint.” Id.

       46.     Judge Brady gave Doug Short until September 10, 2019 to file an amended

complaint that did not violate Rule 10(h). Id.

       47.     Mr. Bogart and Telos VG timely filed a motion for entry of judgment in their

favor and for sanctions, which Judge Brady granted on November 4, 2019. Exhibit 17.

Judgment was entered November 19, 2019, and sanctions affirmed December 27, 2019.

Exhibits 18 and 19.

       48.     Judge Brady awarded Bogart and Telos VG sanctions of $16,211.70 (plus post-

judgment interest at 4.75%) against Short on December 27, 2019.

       49.     The unpaid monetary sanctions against Short in favor of Ross, Bogart, and Telos


                                                                                                 8
   Case 20-02027        Doc 1     Filed 04/03/20 Entered 04/03/20 12:28:57           Desc Main
                                    Document     Page 9 of 11



VG amount to $126,829.91 as of March 11, 2020 (including interest). Short also has unpaid

sanctions of $9,700 due to the Court.



                                   FIRST CAUSE OF ACTION

                  (Declaration re Non-Dischargeable Debt - 11 U.S.C. §523(a)(6))

        50.      Plaintiffs hereby incorporate by reference the foregoing paragraphs as though set

forth in full.

        51.      Utah State Court judges have entered findings of fact and conclusions law that

Short’s misconduct described above were volitional, intentional, and deliberate acts, which the

Debtor intended the consequences of and in fact injured Plaintiffs by causing delay, unnecessary

attorney fees and costs, and harassment of Plaintiffs.

        52.      Utah State Court judges have entered findings of fact and conclusions law that

Short’s misconduct described above was wrongful and without just cause or excuse.

        53.      Utah State Court judges have entered findings of fact and conclusions law that

Short’s misconduct described above constituted a violation of Plaintiffs’ legal rights.

        54.      Such findings and conclusions of law preclude the Debtor from asserting that his

misconduct did not willfully and maliciously injure Plaintiffs in violation of 11 U.S.C.

§ 523(a)(6). See, e.g., O’Melveny & Myers v. Hopkins (In re Hopkins), 201 F.3d 448, 1999 WL

1243253 (10th Cir. 1999) (Table).

        55.      Therefore, as a matter of law, the following sanctions awards against Short are not

dischargeable pursuant to 11 U.S.C. § 523(a)(6):

                 a.     The debt of the April 29, 2019 of $14,770 in fees and $260.80 in costs,

        plus interest at 4.75% as to Ross;


                                                                                                     9
  Case 20-02027         Doc 1     Filed 04/03/20 Entered 04/03/20 12:28:57           Desc Main
                                   Document     Page 10 of 11



                 b.     The debt of the July 2, 2015 Judgment of $27, 981.07, plus interest at

       2.27% as to Ross;

                 c.     The debt of the May 22, 2019 Judgment of $13,492.50 in fees and $134.54

       in costs, plus interest at 4.75% as to Ross;

                 d.     The debt for sanctions requested on November 15, 2019 of $14,440 as to

       Ross;

                 e.     The debt of the November 27, 2019 Order of $39,535 plus interest at

       4.75% as to Ross; and

                 f.     The December 27, 2019 order of $16,211.70, plus interest at 4.75% as to

       award made under the sanctions affirmed as to Bogart and Telos VG.




                                     PRAYER FOR RELIEF

       WHEREFORE, Ross, Bogart, and Telos VG, respectfully pray for relief against Short as

follows:

       A.        For denial of discharge pursuant to 11 U.S.C. § 523(a)(6) of Short’s debt owing to

Ross in an amount not less than $110,474.19, together with pre- and post-judgment interest as

permitted by law;

       B.        For denial of discharge pursuant to 11 U.S.C. § 523(a)(6) of Short’s debt owing to

Bogart and Telos VG in an amount not less than $16,211.70, together with pre- and post-

judgment interest as permitted by law;

       C.        For attorney fees and costs; and

       D.        For such other and further relief as the Court deems just and proper under the

circumstances.

                                                                                                  10
   Case 20-02027       Doc 1   Filed 04/03/20 Entered 04/03/20 12:28:57     Desc Main
                                Document     Page 11 of 11



Dated April 3, 2020.

                                         FABIAN VANCOTT

                                         /s/ David P. Billings
                                         David P. Billings
                                         Attorneys for Telos VG
                                                and John H. Bogart


                                         TELOS VG, PLLC

                                         /s/ John H. Bogart
                                         John H. Bogart
                                                 Attorneys for Yan Ross and Randi Wagner




4811-9508-5497, v. 1




                                                                                        11
